 



Exhibit 10.5

BLACK BOX CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT

Employee-Optionee:                                                            
                    

Number of shares of
Common Stock (as defined below)
subject to this Option Agreement:                                               
         

Vesting Dates (as defined below): one-third (1/3) of the number of Options
Shares (as defined below) shall vest on the first one-year anniversary of the
Grant Date (as defined below) and on each of the two (2) subsequent one-year
anniversaries of the Grant Date.

Pursuant to the Black Box Corporation 1992 Stock Option Plan (the “Plan”), the
option committee of the Board of Directors of Black Box Corporation (the
“Company”) has granted to you a Non-Qualified Option (as defined in the Plan) to
purchase the number of shares of the Company’s common stock, $.001 par value,
(“Common Stock”) set forth above (the “Option”). Such number of shares (as such
may be adjusted as described in Section 9 below or pursuant to the terms of the
Plan) is herein referred to as the “Option Shares.” This Option is not an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”), and may not be treated as such for tax
purposes by you or the Company. Additional terms and conditions of this Option
are set forth below.

     1. Date of Grant. This Option was granted to you on [month, day, year] (the
“Grant Date”).

     2. Termination of Option. Your right to exercise this Option (and to
purchase the Option Shares) shall expire and terminate in all events on the
earlier of (i) the date which is ten (10) years from the Grant Date (the
“Expiration Date”) or (ii) the date determined in accordance with Section 8
below in the event you cease to be employed on a full-time basis by the Company
or a subsidiary corporation or parent corporation of the Company as such terms
are defined in the Plan (such entities hereinafter referred to as the “BB
Group”).

     3. Option Price. The purchase price to be paid upon the exercise of this
Option or any part of it will be $[exercise price] per Option Share (the “Option
Price”).

     4. Vesting Provisions — Entitlement to Exercise the Option and Purchase
Option Shares. You may not exercise this Option in whole or in part prior to the
first one-year anniversary of the Grant Date. On such date and on each of the
two (2) succeeding one-year anniversaries of that date (each date being referred
to as a “Vesting Date”), you shall become entitled to exercise this Option with
respect to 33 1/3% of the Option Shares.

Strictly Private and Confidential

1



--------------------------------------------------------------------------------



 



     5. Additional Provisions Relating to Exercise.



(a)   Once you become entitled to exercise this Option or any part of it (and
purchase Option Shares) as provided in Section 4 hereof, that right will
continue until the date on which this Option expires or is terminated pursuant
to Section 2 hereof.   (d)   The Board of Directors of the Company (or the
option committee), in its sole discretion, may at any time accelerate the time
at which the Option may be exercised by you with respect to all or any part of
the Option Shares, or it may terminate the Plan and the Option at any time.

     6. Exercise of Option. To exercise the Option, you must deliver a completed
copy of the attached Option Exercise Form (Exhibit A hereto) to the address
indicated on the Form, specifying the number of Option Shares being purchased as
a result of such exercise, together with payment of the full Option Price for
the Option Shares being purchased as a result of such exercise. Payment of the
Option Price must be made in cash, by certified check or by delivery of that
number of shares of previously-owned Common Stock having a fair market value
equal to the exercise price applicable to that portion of the Option being
exercised by the delivery of such shares. You must also pay any withholding
taxes resulting from exercise of the Option before a stock certificate will be
issued to you. You must deliver the properly-completed Option Exercise Form
along with the appropriate payment due in order to exercise this Option.

     7. Transferability of Option. This Option may not be transferred by you
(other than by will or the applicable laws of descent and distribution), and may
be exercised during your lifetime only by you.

     8. Termination of Employment.



(a)   In the event that you cease to be employed by any member of the BB Group
on a full-time basis by reason of “disability” (as defined in Section 22(e)(3)
of the Code), this Option may only be exercised within one (1) year after the
date you cease to be so employed, and only to the same extent that you were
entitled to exercise this Option on the date you ceased to be so employed by
reason of such disability, and did not theretofore do so.   (b)   In the event
you retire (at such age or upon such conditions as shall be specified by the
Board of Directors) or are dismissed from your employment with any member of the
BB Group other than for cause (as defined in Article XI of the Plan), this
Option may only be exercised within three (3) months after the date you cease to
be so employed, and only to the same extent that you were entitled to exercise
this Option on the date you ceased to be so employed, and did not theretofore do
so.   (c)   In the event that you die while employed on a full-time basis with
any member of the BB Group, or during the one (1) year period following your
disability in (a) above, or during the three (3) month period following your
retirement or termination other than for cause in (b) above, this Option may
only be exercised within one (1) year from your date of death by your legal

Strictly Private and Confidential

2



--------------------------------------------------------------------------------



 



    representative or such other person who acquired the Option by bequest or
inheritance or reason of your death, and only to the same extent you were
entitled to exercise this Option on your date of death, and did not theretofore
do so.   (d)   In the event you voluntarily terminate your employment with the
BB Group, or are discharged for cause (as defined in Article XI of the Plan),
this Option shall terminate immediately upon the occurrence of such event.   (e)
  Notwithstanding any provision contained in this Section 8 to the contrary, in
no event may this Option be exercised to any extent by you after the Expiration
Date.

     9. Adjustments. If the total number of outstanding shares of Common Stock
of the Company shall be increased or decreased or changed into or exchanged for
a different number or kind of shares of stock or other securities of the Company
or of another corporation through reorganization, merger or consolidation,
recapitalization, stock split, combination or exchange of shares, or declaration
of any dividends payable in stock, the unexercised portion of the Option Shares
covered by this Option may be appropriately adjusted by the Board of Directors
or the option committee as to the number or kind of shares (to the nearest
possible full share) and price per share thereof in order to preserve your
proportionate interest in the Company and in order that the aggregate option
price shall remain unchanged.

     10. Continuation of Employment. Neither the Plan nor this Option shall
confer upon you any right to continue in the employ of the BB Group, or limit in
any respect the right of the BB Group to terminate your employment at any time.

     11. Plan Documents. This Option Agreement is qualified in its entirety by
reference to the Plan itself, a copy of which is attached hereto as Exhibit B,
or which may be obtained from the office of the Chief Executive Officer at any
time.

Please acknowledge your acceptance and agreement to the terms of this Option
Agreement by signing this Option Agreement in the space provided below and
returning it promptly to the Company.

              Black Box Corporation
 
       

  By:  

--------------------------------------------------------------------------------


      Fred C. Young

      Chief Executive Officer

I accept and agree to the terms of the Option as set forth herein.

             

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Employee-Optionee    

Strictly Private and Confidential

3



--------------------------------------------------------------------------------



 



Exhibit A

BLACK BOX CORPORATION
NON-QUALIFIED STOCK OPTION EXERCISE FORM

Steve Macurak                                                      Fax:
724-873-6502
Manager, Human Development
Black Box Corporation
1000 Park Drive
Lawrence, PA 15055

Dear Steve:

I hereby exercise the Non-Qualified Option granted to me on                     
                 , 20                   , under the Black Box Corporation 1992
Stock Option Plan, having an exercise price of $                    per share,
and elect to purchase                    shares of the common stock, par value
$.001 per share, (the “Common Stock”) of Black Box Corporation (the “Company”).

I elect to:



o   Sell all shares upon exercise (cashless – proceeds net of exercise price and
taxes).   o   Sell a portion of the shares (to cover exercise price and taxes).
  o   Exercise options, enclosed is my check for $                     to cover
exercise price and taxes.       The share certificates should be issued to:

         
                                                         
                                                             
Full Name (print)
  Street Address  
 
     
                                                         
                                                             
Social Security Number
  City, State, Zip  
 
     
                                                         
                                                             
Office
  Manager

I acknowledge that I have received and reviewed a copy of the Company’s
Prospectus concerning Common Stock issuable under the Company’s 1992 Stock
Option Plan. I have also received and reviewed a copy of the Company’s Annual
Report to Stockholders and the Company’s Proxy Statement for the most recent
fiscal year.

Sincerely,

                                                         

Employee — Optionee

 